Case 2:20-cv-11894-TGB-APP ECF No. 21, PageID.1125 Filed 08/31/21 Page 1 of 1




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


JULIE ANN FRANCIS,                            2:20-CV-11894-TGB-APP
                  Plaintiff,
                        vs.
                                                    JUDGMENT
ANDREW SAUL,
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,
                  Defendant.

      In accordance with the Opinion and Order issued on this date,
ACCEPTING AND ADOPTING Magistrate Judge Anthony P. Patti’s

Report and Recommendation (ECF No. 19), it is ORDERED AND
ADJUDGED that Plaintiff’s Motion for Summary Judgment (ECF No.
14) is DENIED, that Defendant’s Motion for Summary Judgment (ECF

No. 16) is GRANTED, and that the case is DISMISSED WITH
PREJUDICE.
      Dated at Detroit, Michigan: August 31, 2021.

                                         KINIKIA ESSIX
                                         CLERK OF THE COURT

                                         s/A. Chubb
                                         Case Manager and Deputy Clerk
APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE

                                     1
